 In the Matter ofSOMERSWORTHSHOECo.,INC.andUNITED SHOEWORKERS OF AMERICA, AFFILIATEDWITH THEC.I.O.andSOMERSWORTH SHOEWORKERS' ASSOCIATION,PARTY TO THECONTRACTCase No. C-1259.-Decided May 3, 1939ShoeManufacturing Industry-Settlement:stipulation providing for com-pliance with the Act, including disestablishment of and abrogation of contractwith company-dominated union-Order: entered on stipulation.Mr. Edward Schneider,for the Board.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United ShoeWorkers of America, affiliated with the Congress of IndustrialOrganizations, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Acting Regional Di-rector for the First Region (Boston, Massachusetts), issued its com-plaint dated April 12, 1939, against the Somersworth Shoe Co., Inc.,Somersworth, New Hampshire, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1) and (2) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.A copy of thecomplaint and notice of hearing thereon were duly served upon therespondent, the Union, and upon the Somersworth Shoe Workers'Association, herein called the Association, a labor organizationallegedly dominated and supported by the respondent.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent dominated and interfered with theadministration of, and gave financial and other support to, the As-sociation; that a certain contract between the Association and therespondent was and is illegal under the Act; that the respondent by12 N. L. R. B., No. 74.634 SOMERSWORTH SHOE CO., INC.635the above-mentioned activities, and by other acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On April 13, 1939, the respondent, the Union, the Association, andthe Acting Regional Director of the Board entered into a stipulationin settlement of the case.This stipulation provides as follows :It is hereby stipulated and agreed by and betweenSoMERS-WORTHSHOE Co., INC., hereinafter referred to as the Respondent,theSOMERSWORTH SHOE WORKERS' ASSOCIATION, hereinafter re-ferred to as the Association, the UNITED SHOE WORKERS OFAMERICA, affiliated with the Congress of Industrial Organiza-tions,hereinafter referred to as the Union, and EdwardSchneider, Acting Regional Director for the First Region of theNational Labor Relations Board, that :I.Upon an Amended Charge filed by the Union, the NationalLabor Relations Board, by Edward Schneider, Acting RegionalDirector for the First Region (Boston, Massachusetts), actingpursuant to authority granted in Section 10 (b) of the NationalLabor Relations Act, 49 Stat. 449, hereinafter referred to as theAct, and acting pursuant to its Rules and Regulations-Series 1,as amended, Article IV, Section 1, issued its Complaint andNotice of Hearing on April 12, 1939, against the Respondent.II.A copy of the Amended Charge, Complaint and Notice ofHearing thereon, and the National Labor Relations Board Rulesand Regulations-Series 1, as amended, were duly served uponthe Respondent, the Association, and the Union on April 13,1939, said hearing being scheduled for April 24, 1939, at10: 00 A. M., in Court Room 4, Federal Building, Boston,Massachusetts.III.Respondent is and has been since November 22, 1934,a corporation organized under and existing by virtue of the lawsof the State of New Hampshire and is now and has continu-ously been engaged at a place of business in the City of Somers-worth, County of Strafford, State of New Hampshire, herein-after referred to as the Plant, in the production, sale anddistribution of women's shoes.IV. Respondent in the course and conduct of its businesscauses and has continuously caused more than fifty per cent(50%) of the raw materials used in the manufacture of itsfinished products to be purchased and transported in interstatecommerce from and through states of the United States otherthan the State of New Hampshire to its Plant in the State ofNew Hampshire, and causes and has continuously caused morethan ninety-five per cent(95%)of the finished products manu- 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactured by it to be sold and transported in interstate commercefrom its Plant in the State of New Hampshire to, into andthrough States of the United States other than the State ofNew Hampshire.(1)Respondent's output (a) in terms of dollars is approx-imatelyOne million two hundred fifty thousand dollars($1,250,000) yearly; and (b) in terms of bulk is approximatelySeven hundred fifty thousand (750,000) pairs of shoes yearly.(2)The approximate dollar value of raw materials used yearlyby Respondent in the manufacture of its finished products isSeven hundred thousand dollars ($700,000).V. Respondent is engaged in interstate commerce within themeaning of the National Labor Relations Act.VI. The Association is a labor organization within the mean-ing of Section 2, subdivision (5) of the said Act.VII. The Respondent, the Association, and the Union waivethe right to a hearing as set forth in Sections 10 (b) and 10 (c)of the said Act, and the making of Findings of Fact and Con-clusions by the National Labor Relations Board.VIII. This stipulation together with the Amended Charge,Complaint and Notice of Hearing, and a copy of the NationalLabor Relations Board Rules and Regulations-Series 1, asamended, may be filed with the Chief Trial Examiner of theNational Labor Relations Board at Washington, D. C.IX. It is further stipulated that upon the Amended Charge,the Complaint, and upon this Stipulation, if approved by theNational Labor Relations Board, an Order may forthwith beentered by said Board and by the appropriate Circuit Court ofAppeals as follows :1.Respondent, its officers, agents, successors and assigns shallcease and desist from :(a) In any manner dominating or interfering with the ad-ministration of the Somersworth Shoe Workers' Association, orthe formation or administration of any other labor organizationof its employees, or from contributing financial or other supportto the said Association or to any other labor organization of itsemployees;(b) In any manner interfering with, restraining or coercingits employees in the exercise of their right to self-organization,to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Sec-4on 7 -of the National Labor Relations Act; SOMERSWORTH SHOE CO., INC.637(c)Giving effect to its contract of November 26, 1934, andto any extensions or renewals thereof, with the SomersworthShoeWorkers' Association;(d)Making any deduction or deductions from the wages ofits employees pursuant to the contract of November 26, 1934,and any extensions or renewals thereof, or for any of thepurposes stated therein.2.Respondent, its officers, agents, successors and assigns shalltake the following affirmative action to effectuate the policiesof the Act:(a)Withdraw all recognition from the Somersworth ShoeWorkers' Association as the representative of any of its em-ployees for the purpose of dealing with Respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employ-ment, and other conditions of employment, and completelydisestablish said Association as such representative;(b)Post notices at its Plant stating that (1) the Respondentwill cease and desist as aforesaid, (2) that the Respondent with-draws and will refrain from all recognition of the SomersworthShoeWorkers' Association as the representative of any of itsemployees, and (3) that the Respondent completely disestab-lishes said Somersworth ShoeWorkers' Association as suchrepresentative;(c)Maintain such notices, posted in conspicuous places in itsPlant, for a period of at least sixty (60) consecutive days fromthe date of posting.X. The Respondent, the Association, and the Union waivetheir rights to contest the entry of any such decree and theirright to receive notice of the filing of an application for theentry of such decree, in the form set forth above.On April 21, 1939, the Board issued its order approving the abovestipulation, making it part of the record, and transferring the pro-ceeding to the Board for the purpose of entry of a decision and orderby the Board.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a New Hampshire corporation having its prin-cipal office and place of businessin the cityof Somersworth, NewHampshire.It is engaged in the production,sale, and distribution 638DECISIONSOF NATIONAL LABORRELATIONS BOARDof women's shoes.The raw materials used by the respondent eachyear are valued at approximately $700,000.Over 50 per cent ofthese materials are purchased outside of the State of New Hampshire.The respondent annually produces approximately 750,000 pairs ofshoes valued at approximately $1,250,000, over 95 per cent being soldand transported outside the State of New Hampshire.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Somersworth Shoe Co., Inc., Somersworth, NewHampshire, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of the Somersworth Shoe Workers' Association, or the forma-tion or administration of any other labor organization of its em-ployees, or from contributing financial or other support to the saidAssociation or to any other labor organization of its employees;(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the National LaborRelations Act;(c)Giving effect to its contract of November 26, 1934, and to anyextensions or renewals thereof, with the Somersworth Shoe Workers'Association;(d)Making any deduction or deductions from the wages of itsemployees pursuant to the contract of November 26, 1934, and anyextensions or renewals thereof, or for any of the purposes statedtherein.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Withdraw all recognition from the Somersworth ShoeWorkers' Association as the representative of any of its employeesfor the purpose of dealing with respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, and otherconditions of employment, and completely disestablish said Associa-tion as such representative; SOME, RSWORTH SHOE CO., INC.639(b)Post notices at its plant stating that (1) the respondent willcease and desist as aforesaid, (2) that the respondent withdraws andwill refrain from all recognition of the Somersworth Shoe Workers'Association as the representative of any of its employees, and (3)that the respondent completely disestablishes said Somersworth ShoeWorkers' Association as such representative;(c)Maintain such notices, posted in conspicuous places in its-plant, for a period of at least sixty (60) consecutive days from thedate of posting.